Title: To James Madison from David Bailie Warden, 18 December 1809
From: Warden, David Bailie
To: Madison, James


Paris 18 Dec. 1809.
I have the honor of sending you a file of newspapers which contains an acct. of the late wonderful events that have taken place on the Continent.
Spain is to be attacked with an army of nearly 200,000 men, and will probably be subjugated. Holland is to become a province of france, and the prediction of Smith, in his Wealth of Nations, will doubtless be realised. If the Republican form of Govt. be destroyed, the wealthy merchants, having lost their influence, will transport themselves with their capitals, to some other country. I have written by the Maddison to the Secry. of State on the Subject of Prise causes, giving a detailed acct. of the condemnations, private arrangements, and circumstances that have occurred since the date of my last. It is my endeavour to furnish him with every information of this kind, that I think may be useful; and it would give me much pleasure to know that it is acceptable. I have said so much already on the subject of my appointment, that I dare not renew it at present. I still hope, Sir for your approbation—and shall endeavour to be worthy of it.
D. B. W.
